Citation Nr: 0533648	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  02-10 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder. 

2.  Entitlement to service connection for Hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active honorable service from October 24, 
1972, to October 23, 1975.  He also had a period of service 
from October 24, 1975, to January 31, 1978, which has been 
determined to be dishonorable for VA compensation purposes.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating determination 
of a regional office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran appeared at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge in Houston, Texas, in 
March 2003.

This matter was previously remanded by the Board in September 
2003.  

The issue of entitlement to service connection for Hepatitis 
C is remanded to the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDING OF FACT

A psychiatric disorder for VA compensation purposes was not 
incurred in or aggravated by service.  


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred or 
aggravated during service.  38 U.S.C.A. §§ 101, 1101, 1110, 
1112, 1113, 1131, 1132, 1137 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.12, 3.303, 3.304, 3.306, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

After reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations that set forth the criteria for entitlement to VA 
benefits.  Specifically, the discussions in the December 2000 
rating determination, the May 2002 statement of the case, the 
May 2005 supplemental statement of the case, and the April 
2004 VCAA letter, have informed the appellant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  Moreover, in the statement and 
supplemental statement of the case and in the VCAA letter the 
appellant was advised of the types of evidence VA would 
assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The April 2004 letter notified the veteran of the need to 
submit any pertinent evidence in his possession.  In this 
regard, he was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence, or that he could submit such evidence.  This 
communication served to tell the veteran that he should 
furnish any pertinent evidence in his possession.  The 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the December 2000 rating determination came 
before notification of the veteran's rights under the VCAA.  
VCAA notice should be provided prior to the initial denial.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Delayed 
notice, however, is generally not prejudicial to a claimant.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Any defect 
with respect to the timing of the VCAA notice in this case 
was harmless.  The veteran had the opportunity to have his 
claim adjudicated after receiving the VCAA notice and having 
the opportunity to submit additional evidence or information.  
Under these circumstances, the Board finds that all 
notification and development action needed to render a fair 
decision on this claim has been accomplished.

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that the veteran has 
been afforded a VA examination in connection with his claims.  
All available service medical, VA, and private treatment 
records have also been obtained.  Moreover, the veteran 
appeared at a personal hearing in March 2003.  The 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
Significantly, no additional pertinent evidence has been 
identified by the appellant as relevant to the issue on 
appeal.  Under the circumstances of this particular case, no 
further action is necessary to assist the appellant.

Service Connection

VA law provides that if a former service member did not die 
in service, pension, compensation, or dependency and 
indemnity compensation is not payable unless the period of 
service on which the claim is based was terminated by 
discharge or release under conditions other than 
dishonorable.  A discharge under honorable conditions is 
binding on VA as to the character of discharge.  38 U.S.C.A. 
§ 101(2); 38 C.F.R. § 3.12(a).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Pertinent laws and regulations provide that psychoses will be 
presumed to have been incurred in service if manifested to a 
compensable degree within the presumptive time period.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1132.  

VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  See 
VAOPGCPREC 3-2003 (holding, in part, that 38 C.F.R. § 
3.304(b) is inconsistent with 38 U.S.C. §§ 1111, 1132 to the 
extent that it states that the presumption of sound condition 
may be rebutted solely by clear and unmistakable evidence 
that a disease or injury existed prior to service).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
this rebuttal standard attaches.  See Cotant v. Principi, 17 
Vet. App. 116 (2003).  

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2005).

VA regulations also provide that in the field of mental 
disorders, personality disorders which are characterized by 
developmental defects or pathological trends in the 
personality structure manifested by a lifelong pattern of 
action or behavior, chronic psychoneurosis of long duration, 
or other psychiatric symptomatology shown to have existed 
prior to service with the same manifestations during service 
are accepted as showing pre-service origin.  Congenital or 
developmental defects, such as personality disorders and 
mental deficiency, are not diseases or injuries within the 
meaning of applicable legislation.  See 38 C.F.R. § 3.303(c).  
VA General Counsel Precedent Opinion has held that service 
connection may be granted for disease, but not defects, which 
are congenital, developmental, or familial in origin when the 
evidence establishes the disorder was incurred in or 
aggravated by active service.  VAOGCPREC 82-90 (Jul. 18, 
1990).

A review of the veteran's service medical records reveals 
that there were no complaints or findings of any psychiatric 
problems during the veteran's period of service that has been 
deemed honorable.  The available treatment records reveal no 
findings or diagnoses of a psychiatric disorder in the years 
immediately following service.  The first objective medical 
findings of treatment for a psychiatric disorder did not 
occur until 1995, when the veteran was seen with complaints 
of depression following his separation and divorce from his 
wife.  Subsequent to this time, the veteran has been 
diagnosed as having depression and bipolar disorder.  

At the time of his March 2003 hearing, the veteran reported 
that he became depressed in service following his divorce 
from his wife.  He stated that this weighed on his mind the 
entire time he was in the service and that he had been seen 
once for depression in 1975 or 1976.  He also reported that 
he asked for help with his depression when he was being 
treated for hepatitis in 1979, but that the majority of his 
psychiatric treatment began in 1995.  He stated that he was 
seen for depression in January 1980.  

In September 2003, the Board remanded this matter for further 
development.  A VA psychiatric examination was requested in 
order to obtain an opinion as to whether any present 
psychiatric disorders were incurred during active service.  

In May 2004, the veteran was afforded a VA psychiatric 
examination.  The examiner indicated that the veteran's 
claims folder had been reviewed.  On examination the veteran 
reported that his depression and anxiety began when he was 17 
or 18 years old.  He noted that his depression had been 
particularly bad since his wife left him in 1995.  He stated 
that he still had not gotten over it.  He indicated that he 
had had a number of somatic complaints as a child including 
having severe recurrent headaches and tremors at age 2 or 3, 
which continued until he was 8 or 9.  He also noted that he 
was drinking regularly by the age of 14.  The veteran further 
indicated that he was using marijuana and barbiturates by the 
age of 12.  He stated that he progressed to the use of heroin 
in service.  He further noted that he reported his complaints 
of depression and anxiety to his superiors in service but 
received little or no attention.  

The examiner noted that the veteran had a long history of 
inpatient and outpatient psychiatric treatment.  The veteran 
had stated that his mother suffered from depression and that 
his father had a bit of drinking problem when he was a child.  
The examiner observed that the veteran's childhood and 
adolescent health history strongly suggested significant 
psychiatric difficulties and adjustment problems.  The 
examiner noted a January 1998 outpatient treatment record 
where the veteran was noted to have had significant emotional 
pain from childhood issues and that his primary problems 
stemmed from Axis II pathology.  

The examiner observed that the veteran reported having had 
difficulties with anxiety and depression early in his 
military enlistment, but that this was not documented.  
Following examination, the examiner rendered diagnoses of 
major depression disorder, severe, in partial remission, and 
general anxiety disorder.  An Axis II diagnosis of 
personality disorder, not otherwise specified, was also 
provided.

The examiner stated that he had reviewed both the claims file 
and the medical records.  He noted that the history and 
medical documentation strongly supported an impression of a 
chaotic and traumatic childhood with significant psychiatric 
sequelae during both latency and adolescence.  The examiner 
indicated that it was his opinion that it was much more 
likely that the veteran entered the military with significant 
but largely unrecognized psychiatric problems than that the 
military itself caused his problems.  

In April 2004, the Houston VAMC indicated that no records 
existed for the veteran for 1979-1980.  In November 2004, the 
National Personnel Records Center stated that there were no 
additional service medical records for the veteran.  

In May 2005, the veteran indicated that his request for an 
upgraded discharge had been denied.  

Based upon the evidence of record, the Board finds service 
connection is not warranted for a psychiatric disorder.  The 
veteran's service medical records reveal no findings or 
diagnoses of a psychiatric disorder.  There were also no 
findings of a psychiatric disorder in the years immediately 
following service.  The first objective medical finding of 
any psychiatric disorder did not occur until 1995 and is 
shown to have been related to the veteran's recent divorce.  

The Board finds the veteran's December 1977 separation 
examination findings persuasively demonstrate that a 
psychiatric disability for VA compensation purposes was not 
incurred or aggravated during service.  Moreover, a May 2004 
VA examiner has stated his opinion that it was much more 
likely that the veteran entered the military with significant 
but largely unrecognized psychiatric problems than that the 
military itself caused his problems.  The Board assigns a 
high degree of probative weight to the May 2004 VA examiner's 
opinion as it was based upon an entire review of the 
veteran's claims folder as well as a thorough examination.  
It is also clear that the examiner considered the veteran's 
pre-service psychiatric history to be of much greater 
significance than any event or reported treatment that may 
have occurred during service.  Although the examiner did not 
specify which psychiatric problems were present prior to the 
veteran's entry into active service, the prominent emphasis 
in the report on a January 1998 VA opinion as to primary Axis 
II pathology is more indicative of a pre-existing personality 
disorder.  As noted above, personality disorders are not 
considered to be a disease or injury for VA compensation 
purposes.

The Board notes that the veteran has continuously expressed 
his belief that his current psychiatric problems are related 
to service; however, he is not competent to offer opinions on 
medical diagnosis or causation and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).  

In this case, the Board finds there is no competent evidence 
of any psychiatric disorder for which VA compensation 
benefits may be paid having been clearly and unmistakably 
shown as existing prior to service.  Nor is there any 
competent evidence demonstrating such a disorder was either 
manifest or aggravated during active service or within an 
applicable period for presumptive service connection.  
Therefore, the preponderance of the evidence is against the 
claim and there is no doubt to be resolved.


ORDER

Service connection for a psychiatric disorder is denied.  


REMAND

With regard to the issue of service connection for Hepatitis 
C, the Board notes that the September 2003 remand requested 
that the veteran be afforded a VA examination to determine 
the nature and etiology of his Hepatitis C.  The Board 
specifically indicated that the claims folder had to be made 
available to the examiner and that the examiner had to 
indicate that he had reviewed the claims file prior to 
rendering his decision.  

The veteran was afforded the requested examination in May 
2004; however, the examiner reported the claims folder did 
not accompany the veteran.  The examiner indicated that he 
had reviewed the veteran's chart and found that he had been 
treated for Hepatitis C in July 2002.  It was noted that it 
appeared the veteran was using drugs and sharing needles 
during service and that it was at least as likely as not that 
he acquired Hepatitis C at that time.  As the examiner did 
not have the file available for review, as was required in 
the prior Board remand, further action by the Board would be 
in violation of the holding in Stegall v. West, 11 Vet. App. 
268, 270-1 (1998).

Accordingly, this matter is remanded for the following:  

1.  The examiner who performed the May 
2004 VA examination, if available, should 
be requested to review the entire claims 
folder and should render an opinion as to 
the etiology of any present Hepatitis C 
disorder.  If the examiner finds that it 
is at least as likely as not that the 
veteran has Hepatitis C related to 
service, he should then render an opinion 
as to whether it arose or is related to 
an event during his period of service 
from October 24, 1972, to October 23, 
1975.  If the examiner is not available, 
the veteran should be scheduled for an 
appropriate VA examination for the 
requested opinions.  A complete rationale 
is requested for any opinion provided.  

2.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal.  
If any benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	T. L. DOUGLAS
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


